DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Action is responsive to the Application filed May 17, 2021.
Claims 1-20 are examined and pending, in which claims 1, 8 and 13 are independent.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 14, and 17 of U.S. Patent No. 11,030,333. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are the genus of the species claimed in the '333 patent.

Claims 1-7 and 13-20 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7, 14, and 17 of US Patent 11,030,333 (hereinafter referred as 333).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all claims in instant application are encompassed in US Patent 8,572,107 B2.
Application 17/322,603
US Patent 11,030,333
A method, comprising: 

presenting, by at least one computing device, a control to establish a relationship between a user account and a first digital media service provider; 

receiving, by the at least one computing device, a first availability for access by the user account of a digital media title from the first digital media service provider; 

receiving, by the at least one computing device, a second availability for access by the user account of the digital media title from a second digital media service provider; 

and presenting, by the at least one computing device, an indication of availability for access of the digital media title by the user account from the first digital media service provider and the second digital media service provider based at least in part on the first availability and the second availability.
7. A computer-implemented method comprising:
obtaining, by at least one computing device, information about an existing relationship between a user account and a first digital media service provider via a configuration user interface;

obtaining, by the at least one computing device, a request for availability of a digital media title via a user interface;

receiving, by the at least one computing device, a first availability for access by the user account of the digital media title from the first digital media service provider having the existing relationship with the user account;

receiving, by the at least one computing device, a second availability for access by the user account of the digital media title from a second digital media service provider; 

and presenting, by the at least one computing device, an indication of availability for access of the digital media title by the user account from the first digital media service provider and the second digital media service provider based at least in part on the first availability and the second availability.


As per Claim 1, and described in the comparison table above, the Claim 7 in 333 teaches all the limitation of Claim 1. 
There is nothing that prevents them from being in the same application.
Since claim 1 is an obvious variant of claim 7 of 333, it is not patentably distinct from claim 7 of 333.

Application 17/322,603
US Patent 11,030,333
13. A system, comprising: at least one computing device; and instructions that when executed cause the at least one computing device to at least:

present a control to establish a relationship between a user account and a first digital media service provider; 

receive a first availability for access by the user account of a digital media title from the first digital media service provider; 

receive a second availability for access by the user account of the digital media title from a second digital media service provider; 

and present a user interface indicating availability for access of the digital media title by the user account from the first digital media service provider and the second digital media service provider based at least in part on the first availability and the second availability.
17.  A system comprising:
at least one computing device; and
instructions that cause the at least one computing device to at least:

receive, via a configuration user interface, a specification of a first digital media service provider with which a user account has a preexisting relationship;

receive a first availability of a digital media title for consumption by the user account from the first digital media service provider;

receive a second availability of the digital media title for consumption from a second digital media service provider; 

and generate a user interface including an indication of availability of the digital media title from the first digital media service provider and the second digital media service provider based at least in part on the first availability and the second availability.


As per Claim 13, and described in the comparison table above, the Claim 17 in 333 teaches all the limitation of Claim 13. 
There is nothing that prevents them from being in the same application.
Since claim 13 is an obvious variant of claim 17 of 333, it is not patentably distinct from claim 17 of 333. 

Application 17/322,603
US Patent 11,030,333
5.   The method of claim 1, wherein the first availability is based at least in part on a relationship type of the relationship established between the user account and the first digital media service provider.
14.   The computer-implemented method of claim 7, further comprising receiving an authentication credential that identifies the relationship between the user account and the first digital media service provider.


As per Claim 5, and described in the comparison table above, the Claim 14 in 333 teaches all the limitation of Claim 5. 
There is nothing that prevents them from being in the same application.
Since claim 5 is an obvious variant of claim 14 of 333, it is not patentably distinct from claim 14 of 333. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of controlling relationships between users and service providers that indicates availability of digital media titles based on commercial interactions. 
Regarding claims 1 and 13, the limitations of presenting, by at least one computing device, a control to establish a relationship between a user account and a first digital media service provider; and presenting, by the at least one computing device, an indication of availability for access of the digital media title by the user account from the first digital media service provider and the second digital media service provider based at least in part on the first availability and the second availability, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity based on commercial interactions, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “computing device”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward presenting a control and presenting an indication of availability are all directed toward a mental process of organizing human activity that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (controlling relationship and indicating availability of access, for instance), or even with the aid of pen and paper; which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations presenting a control and presenting an indication of availability are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claim recites the following additional elements “computing device” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of receiving steps. Receiving steps are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving data (receiving or transmitting over a network), are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

Regarding claim 8, the limitations of presenting, by at least one computing device, a control to add a streaming service to play media titles to one or more streaming services; checking with a plurality of streaming services to determine whether the requested media is available for streaming, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity based on commercial interactions, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “computing device”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward presenting a control and checking availability of media are all directed toward a mental process of organizing human activity that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (controlling adding service and checking availability of media, for instance), or even with the aid of pen and paper; which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations presenting a control and checking availability of media are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claim recites the following additional elements “computing device” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of receiving, displaying and sending steps. Receiving, displaying and sending steps are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, displaying, and sending data (receiving or transmitting over a network), are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 8, and 13 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the one or more processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-7 and 14-20 are dependent on claim 1 and claim 13, and includes all the limitations of claim 1. Therefore, claims 2-7 and 14-20 recites the same abstract idea of controlling relationships between users and service providers that indicates availability of digital media titles based on commercial interactions, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with media availability are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

Claims 9-12 are dependent on claim 8, and includes all the limitations of claim 8. Therefore, claims 9-12 recites the same abstract idea of presenting a control and checking availability of media based on commercial interactions, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with media availability are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform the controlling, indicating, and checking steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to receiving, displaying, and sending are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward user interaction with digital media. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 8 is rejected under 35 U.S.C. 102(e) as being anticipated by Makhlouf (US 2011/0126226) (hereinafter Makhlouf).
Regarding claim 8, Makhlouf teaches a method, comprising: presenting, by at least one computing device, a control to add a streaming service to play media titles to one or more streaming services (see Fig. 2A, Fig. 2F, para [0084-0085], para [0090], discloses a viewing rights distributor adding streaming video services to a media library controlled by the distributor in order to play program titles); receiving a request to search for media (see  Fig. 2E, para [0082], discloses receiving user input for a media content in an interactive program guide); checking with a plurality of streaming services to determine whether the requested media is available for streaming (see Figs. 2E-F, para [0082-0083], discloses checking streaming services  sources to determine availability of media content); displaying the plurality of streaming services that have the requested media available for streaming (see Figs. 2E-F, para [0085, 0090], discloses displaying distribution rights for different streaming services for specified media content); receiving, by the at least one computing device, a selection of one of the plurality of streaming services (see Fig. 2E, para [0082,0086], discloses receiving a selection of an alternative streaming service); and sending a message to the selected streaming service to initiate streaming of the requested media (see Fig. 2E, para [0082], discloses sending request to selected source of streaming service to initiate streaming).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Makhlouf (US 2011/0126226) (hereinafter Makhlouf) in view of Bodor et al. (US 2011/0093329 A1) (hereinafter Bodor).
Regarding claim 9, Makhlouf teaches a method of claim 8.
Makhlouf does not explicitly teach determining that a user account is not configured to access the streaming service.
Bodor teaches determining that a user account is not configured to access the streaming service (see Fig. 5, para [0041], discloses determining a user account is not configured to access streaming service such as Netflix when redirected to provide logon credentials for authentication for Netflix and Inveni).
Makhlouf/Bodor are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Makhlouf to include user account access from disclosure of Bodor. The motivation to combine these arts is disclosed by Bodor as "improve the quality of service provided to the user" (see para [0046]) and including user account access is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Makhlouf teaches a method of claim 8.
Makhlouf does not explicitly teach wherein sending the message to the selected streaming service to initiate the streaming of the requested media further comprises sending the message to the selected streaming service to initiate the streaming of the requested media via a music player.
Bodor teaches wherein sending the message to the selected streaming service to initiate the streaming of the requested media further comprises sending the message to the selected streaming service to initiate the streaming of the requested media via a music player (see para [0004], para [0016-0017], discloses sending recommendations of music media to a customer based on tracking respective user’s media preferences).
Makhlouf/Bodor are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Makhlouf to include streaming of music media from disclosure of Bodor. The motivation to combine these arts is disclosed by Bodor as "improve the quality of service provided to the user" (see para [0046]) and including streaming of music media is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Makhlouf teaches a method of claim 8.
Makhlouf does not explicitly teach identifying a user account based at least in part on at least one of: a user login process or persistent state information.
Bodor teaches identifying a user account based at least in part on at least one of: a user login process or persistent state information (see Fig. 5, para [0040], discloses identifying user account based on logon credentials and authentication of user identification to service).
Makhlouf/Bodor are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Makhlouf to include user account access from disclosure of Bodor. The motivation to combine these arts is disclosed by Bodor as "improve the quality of service provided to the user" (see para [0046]) and including user account access is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 12, Makhlouf teaches a method of claim 8.
Makhlouf does not explicitly teach wherein checking with the plurality of streaming services to determine whether the requested media is available for streaming further comprises logging in to one or more of the plurality of streaming services using authentication information.
Bodor teaches wherein checking with the plurality of streaming services to determine whether the requested media is available for streaming further comprises logging in to one or more of the plurality of streaming services using authentication information (see Fig. 1, Fig. 5, para [0040-0041], discloses user logon credentials and authentication from multiple streaming services).
Makhlouf/Bodor are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Makhlouf to include user account access from disclosure of Bodor. The motivation to combine these arts is disclosed by Bodor as "improve the quality of service provided to the user" (see para [0046]) and including user account access is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Kane et al. US Patent No. 8,584,165.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159